                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES EDWARD WATERS,                  :      CIVIL NO. 1:18-CV-1895
                                        :
             Plaintiff                  :      (Chief Judge Conner)
                                        :
      v.                                :
                                        :
DR. PETZ,                               :
                                        :
             Defendant                  :

                                 MEMORANDUM

      Plaintiff Charles Waters (“Waters”), an inmate confined at the State

Correctional Institution, Huntingdon, Pennsylvania (“SCI-Huntingdon”),

commenced this action pursuant to 42 U.S.C. § 1983. (Doc. 1). The sole defendant is

Dr. Petz. (Id.) For the reasons discussed below, the court will dismiss the action

against defendant Dr. Petz pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure.

I.    Discussion

      Rule 4(m) sets forth the following time frame a plaintiff has to serve a

defendant with the summons and copy of the complaint:

      If a defendant is not served within 90 days after the complaint is filed,
      the court -- on motion or on its own after notice to the plaintiff -- must
      dismiss the action without prejudice against that defendant or order
      that service be made within a specified time. But if the plaintiff shows
      good cause for the failure, the court must extend the time for service
      for an appropriate period.

FED. R. CIV. P. 4(m).
      Defendant Dr. Petz was named in the complaint that was filed on September

18, 2018 and, to date, has not been served in this case. The court must engage in a

two-step process in determining whether to dismiss the non-served defendant or

grant Waters additional time to effect service. “First, the district court should

determine whether good cause exists for an extension of time. If good cause is

present, the district court must extend time for service and the inquiry is ended. If,

however, good cause does not exist, the court may in its discretion decide whether

to dismiss the case without prejudice or extend time for service.” Petrucelli v.

Bohringer & Ratzinger, 46 F.3d 1298, 1305 (3d Cir. 1995). Good cause requires good

faith on the part of the party seeking an enlargement and some reasonable basis for

noncompliance with the time specified in the rules. MCI Telecomm. Corp. v.

Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995). In determining whether good

cause exists, a court’s “primary focus is on the plaintiff’s reasons for not complying

with the time limit in the first place.” Id. Although prejudice is a factor to be

considered, the absence of prejudice to the opposing party alone does not constitute

good cause to excuse late service. Id.

      In the present matter, Waters failed to establish good cause. Waters’ pro se

status is not good cause to excuse his failure to timely serve the defendant. Veal v.

United States, 84 F. App’x 253, 256 (3d Cir. 2004). Additionally, Waters failed to

request an enlargement of time to serve the defendant. See McCurdy v. Am. Bd. of

Plastic Surgery, 157 F.3d 191, 196 (3d Cir. 1998) (noting that good cause is generally

established when a plaintiff moves for an extension of time before the expiration of

the 120 days service period).
                                           2
      If a plaintiff cannot show good cause for his failure to serve the defendant

within ninety days, a district court may either dismiss the defendant, or exercise its

discretion to order that service be made within a specific time. Petrucelli, 46 F.3d at

1305; see also FED. R. CIV. P. 4(m). After the expiration of the ninety-day time

period set forth in Rule 4(m), the court notified Waters that the action against

defendant Petz was subject to dismissal, and directed him to show cause why the

action against the defendant should not be dismissed pursuant to Rule 4(m). (Doc.

21). It is Waters’ responsibility to properly identify all defendants, and provide

accurate mailing addresses for the defendants, in a timely fashion. (See Doc. 14 ¶ 6)

(advising Waters that failure to properly name a defendant, or provide an accurate

mailing address for a defendant, may result in dismissal of the claims against that

defendant pursuant to Federal Rule of Civil Procedure 4(m)).

      Waters has been granted the opportunity to effect proper service and was

notified that the non-served defendant was subject to dismissal pursuant to Federal

Rule of Civil Procedure 4(m). (Doc. 21). Waters has failed to respond to the court

order and the time for responding has now passed. As a result, the non-served

defendant will be dismissed from this action pursuant to Rule 4(m) of the Federal

Rules of Civil Procedure, as he has not been served within ninety days of the date

on which he was named as a defendant in this action.




                                           3
II.   Conclusion

      The court will dismiss the action against Dr. Petz pursuant to Federal Rule of

Civil Procedure 4(m).

      An appropriate order shall issue.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania

Dated:      May 28, 2019
